Dear Mr. Curet:
You have requested an opinion from this office as to whether the Tangipahoa Parish Sewerage District No. 1 may enter into an agreement with another sewerage district in St. Tammany Parish to jointly operate a sewerage plant. The plant would service subdivisions in both parishes, and you question whether sewerage districts can enter into an agreement for joint operations that cross parish boundaries. We believe they can.
As you note, the specific laws governing sewerage districts are found in La. R.S. 33:3881 et seq. Sewerage districts are authorized by statute to contract for, install, maintain and operate sewerage systems within their respective limits.1
In addition, pursuant to our Local Services Law,2
political subdivisions of the state3 are authorized to enter into agreements to act jointly for public projects, when at least one of the parties to the agreement is authorized by law to undertake the activities needed to accomplish the project. La. R.S. 33:1324 provides, in pertinent part, as follows:
      Any parish, municipality or political subdivision of the state, or any combination thereof, may make agreements between or among themselves to engage jointly in the construction, acquisition or improvement of any public project or improvement, the promotion and maintenance of any undertaking or the exercise of any power,  provided that at least one of the participants to the agreement is authorized under a provision of general or special law to perform such activity or exercise such power as may be necessary for completion of the undertaking. Such arrangements may provide for the joint use of funds, facilities, personnel or property or any combination thereof necessary to accomplish the purposes of the agreement, and such agreements may include but are not limited to activities concerning: [Emphasis added.] * * *
      (3) Sewers, drains and garbage and other refuse collection and disposal.
Thus, sewerage districts in different parishes may enter into agreements to act jointly as long as at least one of the districts is authorized by law to perform the operations necessary to accomplish the purposes of the agreement. The Tangipahoa Parish Sewerage District No. 1 may agree to jointly operate a sewerage plant with another sewerage district outside of Tangipahoa Parish, and the plant can service subdivisions in both parishes.
We trust this adequately responds to your request. If you have any additional questions, please contact our office.
Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: ___________________ DENISE B. FITZGERALD Assistant Attorney General
1 La. R.S. 33: 3885, 33:3912, 33: 3933, and 33:3962.
2 La. R.S. 33:1321 et seq.
3 Sewerage districts are political subdivisions of the state. See. La.R.S. 33:3912, 33:3933 and 33:3962.